Barnard, P. J.
The facts in this case are not disputed. The plaintiff leased to the defendant her premises for the term of three years, at a specified rent in money; the defendant also covenanting, “ as and for a further rent, to keep the whole of said house and premises in good repair and condition during the said demised term.” The roof was in bad condition when the’defendant entered into possession under the lease, as also were the steps to the house. The defendant made such repairs as were needed for “ our own comfort.” The roof leaked during the term and injured the walls and building. The plaintiffj 'after the termination of the lease, par*583tially shingled the roof and replaced the gutter, and made new steps to the house. The cost was $102.80. The county judge ordered a verdict for this sum.
As there was no question of fact, the only question arising upon this appeal is one of law. Was the work done to the roof, gutter ‘ and steps a repair ? We think clearly it was. The covenant to keep the house in good repair and condition was not performed by leaving a leaky roof to the house, so that the rain penetrated the building and injured it and its contents; nor by leaving a rotten gutter which would not do its work; nor by leaving steps so rotten as not to be safe to use.
The judgment should be affirmed, with costs.

Judgment affirmed,.